Citation Nr: 0426716
Decision Date: 09/09/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-10 851A	)	DATE SEP 09 2004
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for meningioma to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel
INTRODUCTION

The veteran had active duty service from January 1943 to February 1947 and from September 1950 to December 1951.

This matter is before the Board of Veterans Appeals (Board) on appeal of a December 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2003, the veteran testified at the hearing before the undersigned 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In October 1995, a MRI revealed a tumor typical of meningioma involving the petroclival area of the skull base.  The record does not contain a medical opinion on whether the tumor is a brain tumor, a tumor of the covering of the brain, a tumor involving the cranial nerves or a tumor of adjacent structures. 

The veteran served aboard the USS Ammen (DD-527) and on September 15, 1945, the Ammen arrived at Nagasaki and six days later moved to Sasebo.  The Ammen served in Japanese waters until November 17, 1945.  It is unclear as to whether the crew of the Ammen was involved in the occupation of Hiroshima or Nagasaki as defined by VA regulation, 38 C.F.R. § 3.309(d)(3)(i),(ii)(B), (vi). 

Also, as all cancers are considered radiogenic diseases under 38 C.F.R. § 3.311(b)(2), and as the veteran claims exposure to ionizing radiation in Nagasaki, further development under 38 C.F.R. § 3.311 is needed. 

For these reasons, the case is REMANDED for the following action:

1.  Ensure compliance with the VCAA with the following notification:

a.  Notify the veteran that to substantiate his claim, he should submit evidence that he had official military duties within 10 miles of the either Hiroshima or Nagasaki, which were required to support occupation functions, and medical evidence that a meningioma is actually caused by exposure to ionizing radiation. 

b.  Also, notify the veteran that if he has evidence to substantiate his claim, not already of record, that is not in the custody of a Federal agency, such as records of private medical-care, he should submit the records himself or with his authorization, VA will make reasonable efforts to obtain the records on his behalf. 

c.  Notify the veteran that if he has evidence to substantiate his claims, not already of record that is in the custody of VA or other Federal agency VA will obtain any such records he identifies.  

d.  Notify the veteran to provide any evidence in his possession that pertains to the claims.

2.  Ask the veteran if there has been any change in the diagnosis since May 2001.  

3.  Obtain the records of O. D. Taunton, M.D., 860 Montclair Rd., Birmingham, AL 35213. 

4.  Obtain from the appropriate custodian of Federal records, the National Archives or the U.S. Naval Historical Center in Washington, D.C., the deck log and ship station history of the USS Ammen from September 15, 1945, to November 17, 1945. 

5.  Arrange to have the veterans file reviewed by a VA oncologist in order to obtain a medical opinion on whether in this case the meningioma is considered a brain tumor, a tumor of the covering of the brain, a tumor involving the cranial nerves or a tumor of adjacent structures.  In formulating the report, the examiner is asked to comment on the MRI and CT reports, dated in October 1995 and April 2001. 

6.  Pursuant to 38 C.F.R. § 3.311, obtain a dose estimate and refer the claim to the Under Secretary for Benefits. 

7.  After the above development has been completed, adjudicate the claim. If the benefit sought is denied, prepare a supplemental statement of the case and return the case to the Board.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
 handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

